Exhibit 10.2

Employee Retention and Incentive Bonus Plan

As adopted by the Compensation Committee on March 2, 2015

 

Introduction

 

On March 2, 2015, the Compensation Committee (the “Committee”) of the Board of
Directors of Synta Pharmaceuticals Corp. (the “Company”) established this
Employee Retention and Incentive Bonus Plan (the “Plan”), which will provide for
payments (the “Retention/Incentive Bonus Payments”) to employees of the Company
based on (i) continued employment through the Payment Date (as defined below)
(the “Retention Goal”) and (ii) achievement of certain product development
pipeline goals by March 2016 that were previously approved by the Committee (the
“Product Development Goals” and collectively with the Retention Goal, the
“Goals”).

 

Administration

 

The Committee shall have complete discretionary authority over the
administration of the Plan as set forth herein including, without limitation,
the authority to accelerate achievement of the Goals, adjudicate claims related
to the Plan, interpret the terms of the Plan, and to resolve disputes and
factual questions related to the Plan.  Determinations of the Committee shall be
binding on the Company and the Participants (as defined below).

 

Eligibility to Participate

 

The Plan is applicable to all employees of the Company as of March 2, 2015 (the
“Participants”), as well as any future employees approved by the Committee or
approved by an officer of the Company (as defined below) as delegated by the
Committee.  Participants at the Senior Vice President level and above (the
“Executive Officers”) are not eligible to receive payments under the Plan
pursuant to the Retention Goal and are only eligible to receive payments
pursuant to the achievement of the Product Development Goals. This Plan shall in
no way be construed or interpreted to establish or guarantee a term of
employment and does not change the “at-will” or other status of any person
employed by the Company.

 

Goals and Weighting

 

The Goals and the amounts to be paid upon achievement of the Goals shall be as
follows:

 

 

 

Percentage of target bonus based on annual salary as of December
31, 2015

Goals

 

SVP and Above

 

VP

 

Below VP

Retention Only

·                                          Remain employed through the payment
date in March 2016 unless terminated by the Company without Cause

 

N/A

 

100%

 

100%

 

 

 

 

 

 

 

Product Development Goal #1

·                                          Patient Enrollment by Specified Date
X (75%)

·                                          Submission of Regulatory Filing by
Specified Date Y (25%)

 

·                  50%

 

·                  50%

 

·                  50%

 

 

 

 

 

 

 

Product Development Goal #2

·                                          Patient Enrollment by Specified Date
A (75%)

·                                          Submission of Regulatory Filing by
Specified Date B (25%)

 

·                  100%

 

·                  100%

 

·                  100%

 

 

 

 

 

 

 

Product Development Goal #3

·                                          Successful Results by Specified Date
Z

 

100%

 

100%

 

100%

 

--------------------------------------------------------------------------------


 

The achievement of Product Development Goals #1 and #2 is dependent on two
factors, which are not given equal weighting. The achievement of each factor is
separable, however payment will be made for all Goals on the same date.  The
maximum amount that can be achieved for all Goals for “SVP and Above” and “VP”
Participants is 200% and the maximum amount for all other Participants is 300%. 
All Retention/Incentive Bonus Payments will be made on or before March 15, 2016
(the “Payment Date”).

 

Eligibility for Plan Payout

 

The Retention/Incentive Bonus Payments under the Plan will be paid in cash,
subsequent to the certification of the extent of the achievement of the Product
Development Goals by the Committee, with such certification to be made and
amounts paid no later than the Payment Date.  For a Participant to be eligible
to receive payment under the Plan, the Participant must be employed by the
Company on the Payment Date, except that if such Participant is terminated by
the Company without Cause prior to the Payment Date, he or she shall still be
deemed to have met the Retention Goal and will be paid on or before the Payment
Date and, to the extent that any of the Product Development Goals have been
achieved as of the date of termination, will be paid for achievement of the
applicable Product Development Goals on the Payment Date.

 

As used herein, “Cause” shall include (and is not limited to):  (i) material
misrepresentation with respect to the Company or any affiliate, parent or
subsidiary of the Company; (ii) insubordination; (iii) substantial malfeasance
or nonfeasance of duty; (iv) unauthorized disclosure of confidential
information; (v) Participant’s breach of any material provision of any
employment, consulting, advisory, non-disclosure, invention assignment,
non-competition, or similar agreement between Participant and the Company;
(vi) conduct substantially prejudicial to the business of the Company or any
affiliate, parent or subsidiary of the Company; or (vii) unsatisfactory
performance as determined by the Committee or a designated appointee of the
Committee, including but not limited to the Participant’s supervisor.  The
Committee shall have sole discretion to determine the existence of “Cause,” and
its determination will be conclusive on the Participant and the Company. 
“Cause” is not limited to events which have occurred prior to the termination of
Participant’s service, nor is it necessary that the Committee’s finding of
“Cause” occur prior to such termination.  If the Committee determines,
subsequent to Participant’s termination of service, that either prior or
subsequent to Participant’s termination Participant engaged in conduct which
would constitute “Cause,” then Participant shall have no right to any benefit or
compensation under this Plan.

 

2

--------------------------------------------------------------------------------


 

Tax Matters

 

All Retention/Incentive Bonus Payments are subject to applicable state, federal,
local and other tax withholding requirements.  It is the Company’s intention
that all Retention/Incentive Bonus Payments made under the Plan will be exempt
from Section 409A of the Internal Revenue Code pursuant to Treas. Reg. §
1.409A-1(b)(4) and will be interpreted and administered as such.

 

3

--------------------------------------------------------------------------------